Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 17, 2019

                                      No. 04-19-00380-CV

                                IN RE E.H.R., JR., A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01921
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
         This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        Appellant’s brief was originally due to be filed on July 15, 2019. On that date, appellant
filed a motion requesting an extension of twenty (20) days to file the brief. Appellant’s motion,
however, does not comply with Texas Rule of Appellate Procedure 10.1(a)(5) in that it does not
contain a certificate of conference. In the interest of justice and given the time constraints
governing the disposition of this appeal, the motion is GRANTED. Appellant’s brief must be
filed no later than August 5, 2019. Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court